             Case 7:20-cv-00583-CM Document 18 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  In re:                                            Bankruptcy Appeal No. 20-cv-583-CM

  THE GREAT ATLANTIC & PACIFIC TEA                  Chapter 11 No. 15-bk-23007-RDD
  COMPANY, INC., et al.,1
                                                    Jointly Administered
                             Debtors.
  THE GREAT ATLANTIC & PACIFIC TEA                  Adversary Proceeding No. 18-ap-8245-RDD
  COMPANY, INC., et al.,
                    Plaintiffs-Appellees,

           - against -

  PEPSICO, INC., BOTTLING GROUP, LLC,
  FRITO-LAY NORTH AMERICA, INC.,
  QUAKER SALES AND DISTRIBUTION,
  INC., MULLER QUAKER DAIRY, LLC,
  STACY’S PITA CHIP COMPANY, INC.,
  PEPSI BOTTLING GROUP, NJ, and
  PEPSI USA,
                    Defendants-Appellants.
                   ORDER AMENDING MAY 18 ORDER AND JUDGMENT

       On May 18, 2020, this Court denied a motion for leave to file an interlocutory appeal made
by PepsiCo, Inc.; Bottling Group, LLC; Frito-Lay North America, Inc.; Quaker Sales and
Distribution, Inc.; and Muller Quaker Dairy, LLC (collectively, “Pepsi,” the “Pepsi Entities” or
“Appellants”). (Dkt. No. 13.) Pepsi sought permission to take an appeal of Judge Drain’s order
denying Pepsi’s motion for summary judgment of four claims arising under the Bankruptcy Code,
which Pepsi claimed were barred by the statute of limitations.

        The conclusion of the May 18 order incorrectly stated that this Court had “AFFIRMED”
Judge Drain’s order, when it had merely denied Pepsi the opportunity to take an interlocutory
appeal.

        Pepsi has filed a Rule 59(e) motion to amend the Order and the Clerk’s corresponding
Judgment closing this case to reflect the fact that this Court did not reach the merits of Pepsi’s
appeal, and, thus, did not affirm Judge Drain’s ruling on the statute of limitations issue. The
Debtor Appellees do not oppose the proposed revision.

         Accordingly, the conclusion of the May 18 order shall be amended to read: “For the reasons
stated, the motion for leave to appeal is DENIED.” Likewise, the Judgment shall be amended as
follows: “It is, ORDERED, ADJUGED AND DECREED: That for the reasons stated in the
Court’s Order dated May 18, 2020, Pepsi’s motion is denied; accordingly, this matter is closed.”

      The Clerk of Court is to amend the May 18 order (Dkt. No. 13) and the corresponding
Judgment (Dkt. No. 14) accordingly.

SO ORDERED.
           Case 7:20-cv-00583-CM Document 18 Filed 06/11/20 Page 2 of 2



Dated: June 11, 2020




                                            ____________________________________
                                                         Chief Judge

BY ECF TO ALL PARTIES




                                        4
